Citation Nr: 0929080	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  07-16 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for keloidal scars of the 
chest, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from September 1956 to 
September 1958. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Cleveland, Ohio Tiger Team, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied an increased rating 
for keloidal scars, currently evaluated as 10 percent 
disabling. The claim has been  returned to jurisdiction of 
the Veteran's RO in St. Petersburg, Florida. 

In March 2008, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge (VLJ). A 
transcript of that hearing is of record and associate wit the 
claims folder. 

The Board remanded the instant claim in May 2008 for further 
development, and the appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. 
§ 20.900(c) (2008). 


FINDING OF FACT

With resolution of the benefit of the doubt in the Veteran's 
favor, the service connected scarring exceeds 12 square 
inches. 


CONCLUSION OF LAW

The criteria for a 20 percent rating and no more, for 
keloidal scars of the chest have been approximated. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.118, Diagnostic Code 7801 
(2008). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the Veteran of any evidence that is 
necessary to substantiate his claim. This includes notifying 
the Veteran of the evidence VA will attempt to obtain and 
that which the Veteran is responsible for submitting. Proper 
notice must inform the Veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; and (3) that 
the Veteran is expected to provide. See 38 C.F.R. § 3.159 
(2007). Effective May 30, 2008, VA amended its regulation to 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
previously stated that VA will request the Veteran to provide 
any evidence in the Veteran's possession that pertains to the 
claim. 

The final rule also removes the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the Veteran within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that application. 
The revised sentence reflects that the information and 
evidence that the Veteran is informed that he or she is to 
provide, must be provided within one year of the date of the 
notice. Finally, under 38 C.F.R. § 3.159(b)(3), no duty to 
provide section 38 U.S.C.A. § 5103(a) notice arises upon 
receipt of a Notice of Disagreement (NOD) or when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established. VA may continue to have an obligation to provide 
adequate section 38 U.S.C.A. § 5103(a) notice despite receipt 
of an NOD if the claim was denied and compliant notice was 
not previously provided. See Mayfield v. Nicholson, 444 F.3d 
at 1333-34 (Fed. Cir. 2006). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Veterans Court) 
held that VA must also provide notification that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded. The Veteran 
received notice consistent with Dingess in May 2006 and 
May 2008. 

In this case, the required VCAA notification was provided in 
a January 2006 letter. In Vazquez-Flores v. Peake, 22 Vet. 
App. (2008), it was held in part that if the Diagnostic Code 
under which the Veteran is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the Veteran demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the Veteran's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the Veteran. Additionally, the Veteran must be notified 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for a disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the Veteran may submit (or ask the VA Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

Subsequent to receipt of the Veteran's claim, the Veteran 
received notice in January 2006 as to evidence he should 
provide VA to substantiate his claim.  He was advised that he 
should provide information as to how his disabilities had 
worsened in severity, and the types of medical treatment 
received as a result of the condition.  He was advised that 
he could submit statements from his doctors discussing his 
disabilities' symptoms, and statements from people who have 
witnessed how the Veteran's disabilities affect him. In the 
January 2006 VCAA letter, he was told that VA could assist 
him in obtaining medical records, employment records, and 
records from other Federal agencies, to include the Social 
Security Administration. 

In November 2007, the Veteran was issued a Supplemental 
Statement of the Case (SSOC) which readjudicated the claim. 

VA has a duty to assist the Veteran in the development of the 
claim. This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. In this 
case, VA has taken appropriate action to comply with the duty 
to assist the Veteran with the development of his claim. The 
record includes VA medical evidence, a medical statement from 
his private physician, and a statement from the Veteran. 
There are no known additional records or information to 
obtain. The Veteran was offered a hearing in connection with 
the claim and he testified before the undersigned VLJ in 
March 2008. As such, the Board finds that the record as it 
stands includes sufficient competent evidence to decide the 
claim. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, the Board finds no further action is necessary 
to assist the Veteran with his claim. 


Increased Rating

The Veteran maintains that keloidal scars of the chest are 
more severe than the current evaluation reflects. He states 
that he has pain, stiffness, oozing, and constant bleeding of 
the scar. He also complained of loss of range of motion and 
an inability to lift items as a result of his keloid scars of 
he chest. 

The Board has carefully considered the Veteran's contentions 
in light of the evidence and the applicable law.  Having done 
so, it finds that although the clinical evidence does not 
support the Veteran's specific contentions, an alternative 
basis for a partial grant of the appeal is noted, and 
resolution of the benefit of the doubt in the Veteran's favor 
warrants the assignment of a 20 percent rating under 38 
C.F.R. § 4.118, Diagnostic Code 7801 for a scar of an area 
exceeding 12 but less than 72 square inches and the claim 
will be granted in part on this basis.  38 U.S.C.A § 5107(b) 
(West 2002); Alemany v. Brown, 9 Vet. App. 518 (1996); Brown 
v. Brown, 5 Vet. App. 413 (1993) (Under the "benefit-of-the-
doubt" rule, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
claimant shall prevail upon the issue).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. Separate diagnostic codes identify the 
various disabilities. When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7. After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran. 38 C.F.R. § 
4.3.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings. See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2. The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim. See generally Hart v. Mansfield, 
21 Vet. App. 505 (2007). 

The United States Court of Appeals for Veterans Claims 
(Court) indicated that a claimant will generally be presumed 
to be seeking the maximum benefits allowed by law and 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded. AB v. Brown, 6 Vet. App. 35, 38 (1992).

Service connection for keloidal scars of the anterior chest 
was granted by rating decision of September 1961, and a 
10 percent rating was granted effective March 1961. That 
10 percent rating has been in effect since that time. 

The Veteran underwent a coronary bypass surgery in 1998.  
Post-surgery photographs indicate that the Veteran incurred 
marked vertical scarring as a result of that procedure.  In 
particular, a photograph received in June 2006 shows a large 
vertical scar beginning at the base of the Veteran's neck, 
midway through his chest that was clearly not present at the 
time service connection was granted.  However, although the 
scarring is largely perpendicular to those that were already 
service connected, various treatment records from VA and non-
VA practitioners indicate that the service-connected 
horizontal scar had already expanded to some degree by the 
time of the surgery.  

Of late, the Veteran has reported that he has lost range of 
motion in activities of daily living as a result of the scar. 
However, a January 2009 VA examiner noted that the Veteran's 
primary complaint in this regard was that the Veteran was 
having difficulty reaching behind himself. 

A February 2006 VA examination report indicates that the scar 
then measured 9 by 13 centimeters (117 square centimeters).  
Because it was unclear whether the enlargement of the scar 
was due to service-connected factors or the non-service-
connected cardiac surgery, the Board remanded the claim in 
May 2008.  The September 2008 VA examiner reported the scar 
to be 2.5 by 16 centimeters (40 square centimeters).  
Critically, however, the latter examiner reported that he had 
examined photographs of record taken prior to the Veteran's 
surgery, and noted that the service-connected scarring had 
been enlarging from 1959 to the Veteran's surgery, and that 
there had been an expansion of the keloidal formation before 
the surgery.

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  A further medical examination to resolve the 
discrepancy between the February 2006 and September 2008 
examiners' reports as to the length of the scar will not 
assist in this inquiry and the Board will accord the benefit 
of the doubt to the Veteran.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 
(1993). 

Under 38 C.F.R. § 4.118, Diagnostic Code 7801, provides 
ratings for scars, other than the head, face, or neck, that 
are deep or that cause limited motion. Scars that are deep or 
that cause limited motion in an area or areas exceeding 6 
square inches (39 sq. cm.) are rated 10 percent disabling. 
Scars in an area or areas exceeding 12 square inches (77 sq. 
cm.) are rated 20 percent disabling. Scars in an area or 
areas exceeding 72 square inches (465 sq. cm.) are rated 30 
percent disabling. Scars in an area or areas exceeding 144 
square inches (929 sq.cm.) are rated 40 percent disabling. 
Note (1) to Diagnostic Code 7802 provides that scars in 
widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of extremities or trunk, will 
be separately rated and combined in accordance with 38 C.F.R. 
§ 4.25. Note (2) provides that a deep scar is one associated 
with underlying soft tissue damage. 38 C.F.R. § 4.118 (2008).

The measurement of the Veteran's service-connected scar, and 
the resulting limitation of motion warrants the assignment of 
a 20 percent rating, vice the previously assigned 10 percent 
rating under Diagnostic Code 7804, for "scars, superficial, 
painful on motion," which provides for a maximum 10 percent 
evaluation.  The claim will be granted on this basis.  Butts 
v. Brown, 5 Vet. App. 532, 538 (1993) (Observing that the 
evaluation of a service-connected disability under a 
different Diagnostic Code is acceptable but "completely 
dependent on the facts of a particular case."  See Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Board has also considered the Veteran's contentions that 
his service-connected scar is subject to oozing and 
instability.  Although the Veteran has so reported, the 
September 2000 VA examiner noted that skin breakdown was 
"infrequent," and that there was no underlying soft tissue 
damage.  In this regard, while the Veteran is competent to 
report subjectively observed symptoms capable of report by a 
layperson, the clinical evidence does not show such severity 
as to warrant an increased rating beyond that granted in the 
present decision.  Voerth v. West, 13 Vet. App. 117 (1999) 
((Holding that (1) where veteran testified that his cyst, 
when inflamed, did not have an impact upon his employment, 
and; (2) where veteran stated that his worsened condition 
would "only last a day or two," the Board was not required 
to schedule a rating examination for the period the cyst was 
inflamed, because "a person who experiences a worsened 
condition for a few days out of a year simply is less 
impaired than someone who suffers from the worsened condition 
for weeks or months.")).  Cf. Ardison v. Brown, 6 Vet. App. 
405 (1994); Bowers v. Derwinski, 2 Vet. App. 675 (1992

Finally, there is no evidence of record showing the Veteran's 
keloidal scars of the chest has markedly interfered with the 
Veteran's employment status beyond that interference 
contemplated by the assigned schedular disability rating. 
There is also no indication that the Veteran's keloidal scars 
of the chest have necessitated frequent periods of 
hospitalization during the pendency of this appeal.  He has 
not had any hospitalization for his keloidal scars and the 
evidence of record shows that he is not employed because he 
is retired. The Veteran's symptoms for his keloidal scars of 
the chest are shown as contemplated on a schedular basis. As 
such, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases. See Bagwell v 
. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v . Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v . Brown, 8 Vet. App. 
218, 227 (1995).

	(CONTINUED ON NEXT PAGE)




ORDER

With resolution of the benefit of the doubt in the Veteran's 
favor, a 20 percent disability rating is granted, subject to 
the laws and regulations pertaining to the payment of 
monetary benefits. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


